Citation Nr: 0828405	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2006 substantive appeal the veteran requested a 
Board hearing; however, he withdrew such request in writing 
in April 2006.


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a September 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition 
"ha[d] worsened enough to warrant the payment of a greater 
evaluation."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The January 2006 rating decision 
explained the criteria for the next higher disability rating 
available for PTSD under the applicable diagnostic code.  The 
February 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected PTSD, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by the Vietnam Veterans of America 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).   Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination and obtained a medical opinion as to the 
severity of the disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

A 50 percent disability evaluation is warranted for PTSD with 
dysthymic disorder that is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent disability evaluation is warranted for PTSD with 
dysthymic disorder that is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995). 

According to the DSM-IV,  a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

In a rating decision of July 2002, service connection for 
PTSD was granted and a 30 percent rating was assigned.  In a 
January 2004 rating decision, the disability rating for PTSD 
was increased to 50 percent.  

In August 2005, the veteran filed his present claim seeking 
an increased disability rating for PTSD.  

The veteran underwent a VA psychiatric examination in October 
2005.  He reported that he experienced PTSD symptoms every 
day which he described as irritability.  He stated that he 
isolated himself to avoid acting out.  He stated that he did 
not like to be around other people and that little things 
bother him.  He was not receiving any treatment for his PTSD.  
He reported being irritable with his wife and grandchildren. 
With regard to social functioning, he liked to spend time 
doing yard work and reading and writing.  He liked to talk to 
people and get into conversations.  He felt that he is often 
angry but he did not get into any physical fights.  He 
admitted to thoughts of homicide, but he avoided fights for 
fear of harming someone and ending up in jail.  He also 
admitted to having thoughts of suicide, but he has never 
attempted to take his life and he did not think he would 
commit suicide in the future.  

On mental status examination, the veteran had normal eye 
contact.  He was verbally productive.  He talked at a normal 
rate and normal volume.  His answers to questions were 
usually logical, relevant, and coherent.  At times, he was 
circumstantial in reply to questions.  His speech was not 
impaired.  There were no paranoid or grandiose delusions.  
There were no hallucinations.  He did not have any problems 
with impulse control.  He did have obsessive thoughts about 
his Vietnam combat experience.  He felt that his superior 
officers were trying to get him killed and he obsessed about 
that.  He did report panic attacks which occurred once a day.  
His mood during the examination was euthymic.  His affect was 
flexible and appropriate.  He stated that he usually slept 
well at night.  He was oriented to person, place, time and 
situation.  His memory was excellent for long-term events and 
fair for recent events.  The veteran was diagnosed as having 
PTSD and was assigned a GAF score of 60.  

In written statements, the veteran alleged that his PTSD 
symptomatology had worsened.  He explained that he tended to 
keep irritations to himself and then he would explode.  He 
reported that he has been married for over thirty years.  He 
stated that his wife told him that he constantly overreacted 
to minor irritations which were causing a rift between 
himself and his children and grandchildren.  As a result of 
his problems, he saw his children and grandchildren about 
twice a month.   

The Board finds that the criteria for a rating greater than 
50 percent have not been met in this case.  The record shows 
that the veteran's post-traumatic stress disorder 
symptomatology includes obsessive thoughts, panic attacks, 
anger and irritability.  Although, he reports feelings of 
anger and frustration with his family, he has been married 
for over 30 years and he still maintains contact with his 
children and grandchildren on a limited basis.  He reports 
enjoying talking with people.  He also indicated that he 
enjoyed doing yard work as well as reading and writing.  On 
current VA examination, the veteran indicated that he slept 
well and denied any hallucinations or delusions.  He denied 
any problems with impulse control.  

The clinical findings do not more nearly approximate or 
equate to the criteria for a 70 percent rating at any time 
during the appeal, as most of the criteria for a 70 percent 
rating have not been shown, such as deficiencies in most 
areas, such as family relations, judgment, thinking, mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

Although the veteran had reported having thoughts of killing 
himself, he never actually had a plan.  He admitted to 
thoughts of homicide, but he also stated that he specifically 
avoided situations that would involve fights with other 
people.  

Furthermore on VA examination in October 2005, the examiner 
assigned a GAF score of 60 which indicates that the veteran 
demonstrates moderate impairment in social and occupational 
functioning which is consistent with the 50 percent rating 
currently assigned.  
  
The Board notes that the veteran believes that his disability 
is worse than contemplated by the 50 percent rating.  Though 
the veteran is competent to report on his own symptoms, the 
competent medical evidence of record shows that only a 50 
percent rating is warranted.  Under these circumstances, 
there is no basis for staged ratings, pursuant to Hart, and 
the claim for a higher rating must be denied.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the veteran has not 
been hospitalized for this disability during the appeal 
period.  In the absence of evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


